        Case 4:18-cv-03451-JST Document 103-1 Filed 04/01/21 Page 1 of 3



   BROWNE GEORGE ROSS
 1 O’BRIEN ANNAGUEY & ELLIS LLP
   Keith J. Wesley (State Bar No. 229276)
 2   kwesley@bgrfirm.com
   Matthew L. Venezia (State Bar No. 313812)
 3   mvenezia@bgrfirm.com
   George B. A. Laiolo (State Bar No. 329850)
 4   glaiolo@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 5 Los Angeles, California 90067
   Telephone: (310) 274-7100
 6 Facsimile: (310) 275-5697

 7 Attorneys for Plaintiff
   Atari Interactive, Inc.
 8
 9                               UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
10

11
     ATARI INTERACTIVE, INC.,                   Case No. 4:18-cv-03451-JST
12                                              [Related to Case Nos. 3:18-cv-03843-JST; 3:18-
                       Plaintiff,               cv-04115; 4:18-cv-04949-JST; and 4:19-cv-
13                                              00264-JST]
                 vs.
14
     REDBUBBLE, INC.,                           Hon. Jon S. Tigar
15
                       Defendant.               DECLARATION OF PHILLIP PALEY IN
16                                              SUPPORT OF ATARI INTERACTIVE,
                                                INC.’S SUPPLEMENTAL BRIEFING RE
17 AND RELATED ACTIONS                          WILLFUL TRADEMARK INFRINGEMENT
18                                              Date:    May 6, 2011
                                                Time:    2:00 p.m.
19                                              Location: Courtroom 6
20

21

22

23

24

25

26

27

28   1789202.1
     DECLARATION OF FRANCISCO CUELLAR IN SUPPORT OF ATARI INTERACTIVE, INC.’S SURREPLY IN
       SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT AND OPPOSITION TO REDBUBBLE, INC.’S
                               MOTION FOR SUMMARY JUDGMENT
        Case 4:18-cv-03451-JST Document 103-1 Filed 04/01/21 Page 2 of 3



                                      DECLARATION OF PHILLIP PALEY
 1

 2               I, Phillip Paley, declare as follows:

 3               1.     I am a paralegal for Browne George Ross O’Brien Annaguey & Ellis LLP, counsel

 4 of record for Atari Interactive, Inc. (“Atari”) in this matter. I have firsthand, personal knowledge

 5 of the facts set forth below and if called as a witness could and would competently testify thereto.

 6               2.     On February 1, 2021, I accessed www.redbubble.com, and certain product listing

 7 pages available thereon. I captured a screenshot of one such product listing page. A true and

 8 correct copy of that screenshot is attached hereto as “Exhibit A.”
 9               3.     On March 25, 2021, I accessed www.redbubble.com, and certain product listing

10 pages available thereon. I captured screenshots of product listing pages from Redbubble users

11 “bubblemunki” and “timmehtees.” True and correct copies of these screenshots are attached hereto

12 as “Exhibits B–C.”

13               4.     On March 30, 2021, I also visited the Redbubble user page for “atariboxart”, and

14 captured a screenshot of the page. A true and correct copy of this screenshot is attached hereto as

15 “Exhibit D.”

16               Executed this 1st day of April 2021, at Los Angeles, California.

17               I declare under penalty of perjury under the laws of the United States of America that the

18 foregoing is true and correct.

19

20                                                         Phillip Paley
21

22

23

24

25

26

27

28
     1789202.1                                           -1-
        DECLARATION OF PHILLIP PALEY IN SUPPORT OF ATARI INTERACTIVE, INC.’S SUPPLEMENTAL
                         BRIEFING RE WILLFUL TRADEMARK INFRINGEMENT
        Case 4:18-cv-03451-JST Document 103-1 Filed 04/01/21 Page 3 of 3



                                            CERTIFICATE OF SERVICE
 1

 2               I hereby certify that on this 1st day of April, 2021, I electronically filed the

 3 foregoing DECLARATION OF PHILLIP PALEY IN SUPPORT OF ATARI

 4 INTERACTIVE, INC.S SUPPLEMENTAL BRIEFING RE WILLFUL TRADEMARK

 5 INFRINGEMENT with the Clerk of the Court using the CM/ECF system which will send

 6 notification of such filing to the following:
                                             SERVICE LIST
 7
                                  Atari Interactive, Inc. v. Redbubble Inc.
 8                U.S.D.C. N.D. CA, Oakland Division Case No. 4:18-CV-03451-JST
             [Related to Case Nos. 3:18-cv-03843-JST; 3:18-cv-04115; 4:18-cv-04949-JST;
 9                                         and 19-cv-00264-JST]
10

11       Kenneth B. Wilson                                        Attorneys for Defendant
         COASTSIDE LEGAL                                          Redbubble, Inc.
12       455 1st Avenue
         Half Moon Bay, CA 94019
13       Tel: (650)440-4211
         Fax: (650)440-4851
14       ken@coastsidelegal.com
         NO HARD COPIES – PAPERLESS OFFICE
15
         Jonathan M. Masur                                        Attorneys for Defendant
16       Zachary S. Davidson                                      Redbubble, Inc.
         ZUBER LAWLER &
17         DEL DUCA LLP
         2000 Broadway Street, Suite 154
18       Redwood City, California 94063
         Telephone: (650) 434-8538
19       Email: jmasur@zuberlawler.com
                 zdavidson@zuberlawler.com
20
                    Debora Sanfelippo
21                  dsanfelippo@zuberlawler.com
22

23

24

25

26                                                           Andrea A. Augustine
27

28
     1789202.1                                              -2-
        DECLARATION OF PHILLIP PALEY IN SUPPORT OF ATARI INTERACTIVE, INC.’S SUPPLEMENTAL
                         BRIEFING RE WILLFUL TRADEMARK INFRINGEMENT
